Title: From Thomas Jefferson to De Langeac, 10 October 1788
From: Jefferson, Thomas
To: Langeac, August Louis Joseph Fidèle Amand de Lepinasse, Comte de



Monsieur Le Comte
à Paris ce 10me. Octobre 1788

J’ai l’honneur de vous prevenir de la resiliation que je fais du bail de la maison que j’occupe de vous, dès le seizieme jour d’Avril de l’année prochaine, selon le privilege qui m’a eté donné par l’acte de bail meme de le resilier à tel moment qu’il me conviendroit, en vous en avertissant 6. mois d’avance. Pour cet effet j’ai l’honneur de vous ecrire cette lettre, double, dont vous aurez la bonté de garder l’une, et de me renvoyer l’autre en y souscrivant l’acceptation de la resiliation, selon l’assurance que vous avez bien voulu me donner, qu’entre nous deux il n’y auroit besoin d’employer un officier quelconque. Cela fait, j’aurai l’honneur de vous faire toucher dans l’instant les loyers echus et qui doivent echoir a la fin du quartier actuel, c’est a dire au seizieme du mois present; les six derniers mois qui finiront le 16me. Avril ayant eté payés au commencement du bail. Pour ce qui regarde l’etat de la maison, dont vous m’avez fait l’honneur de m’ecrire, vous aurez la bonté de vous rapeller qu’il y avoit là dessus quelques petites articles lesquels n’etant pas selon le veritable etat des choses j’ai eu l’honneur de vous le remettre pour le faire corriger avant de le signer. Nous les reconnoîtrons bien en les constatant avec leurs objets, et la signature aura lieu quand il vous plaira. Et dans tous les cas ou la confiance mutuelle nous a fait negliger les formes regulieres, la bonne foi qui y a donné lieu y suppleera aussi de part et d’autre. J’ai l’honneur d’etre avec une estime et attachement parfait Monsieur le Comte votre tres humble et très obeissant serviteur,

Th: Jefferson

